Motion by the respondent, inter alia, (1) to dismiss an appeal from an order of the Supreme Court, Suffolk County, dated February 22, 1994, (2) to award sanctions, and (3) to strike portions of the brief and record on appeal. By decision and order on motion dated November 29, 1994, the motion was held in abeyance, and was referred to the Justices hearing the appeal for determination upon argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is denied. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.